Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 04/16/2021 has been fully considered and made of record.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11-16 and 18-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Draghi at al. (US 5,972,424).
As applied to claim 11, Draghi et al. teach a method for repairing a damaged blade tip (20) of a turbine blade (18 with airfoil 4) of a thermal gas turbine, which blade provided with an airfoil coating (combination of ceramic top coat 16, aluminum oxide layer 14 and bond coat 12) and a blade tip armor plating (abrasive material), wherein 
As applied to claims 12 and 14-16, Draghi et al. teach the invention cited including wherein before restoration of the blade tip armor plating a repair material is applied onto the repair surface and a target contour of the blade tip is restored and that  the repair material is applied onto the repair surface by a welding method, wherein the welding method comprises deposit welding and wherein a repair material is applied onto the repair surface by an additive manufacturing method (paragraph bridging cols. 2 and 3).

As applied to claim 13, Draghi et al. teach the invention cited including wherein the blade tip armor plating and/or the blade coating is at least partially removed by a separating method (the fact that the coating and plating are removed then it must be by a separating method in order to remove a layer, paragraph bridging cols. 2 and 3).


As applied to claims 19-22, Draghi et al. teach the invention cited including
wherein the blade tip armor plating (abrasive tip) is restored by a joining method, wherein the joining method comprises soldering (welding) wherein the blade tip armor plating is restored by producing and/or applying a particle composite material having embedded hard material particles onto the blade tip and wherein the hard material particles comprise cubic boron nitride (col. 5, lines 24-26, col. 6, lines 42-53, col. 9, lines 3-10, col. 10, lines 1-7).

As applied to claims 23 and 24, Draghi et al. teach the invention cited including wherein the blade coating is restored by a coating method and further teaches that coating layers can be done by diffusion coating (paragraph bridging cols. 5 and 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 17 and 27-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Draghi at al. (US 5,972,424).
As applied to claims 17 and 27-32, Draghi et al. teach the invention cited including the step of removing the blade coating at the repair surface area.  As for the claimed “a distance at most 15%, 12%, 10%, 7%, 5%, 4% or 3% of a height of the blade body from the repair surface” it would have been obvious to one of ordinary skill in the art at the time the invention was filed to remove as little as the blade coating layer as possible (including not more than 15%, 12%, 10%, 7%, 5%, 4% or 3% of the length of the blade) in order to repair the damaged area without subjecting the blade to any unnecessary process which would weaken the integrity of the blade and add unnecessary repair cost.
In addition, it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed process and a process having the claimed relative dimensions would not perform differently than the prior art process, the claimed process is not patentably distinct from the prior art process. One of ordinary skill would have been capable of determining the appropriate size and distance to remove the blade coating in order to provide a suitable repair size that would result in reclassifying the blade to original spec and thus, protecting the blade which is exposed to high operating temperatures against hot gas corrosion and high temperature oxidation.

Claim 20, in alternative, is/are rejected under 35 U.S.C. 103 as being unpatentable over Draghi at al. (US 5,972,424) in view of Kumar et al. (US 20150118060 A1).
As applied to claim 20, Draghi et al. teach the invention cited including joining method is soldering (welding).  However, if Applicant does not agree that Draghi et al. teach the soldering, then Kumar et al. teach that it is well-known in the art to provide coating to turbine blade tips by a variety methods such as spraying, soldering, brazing, electroplating and etc. (paragraph [0007]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to employ soldering into the method of Draghi et al., as taught by Kumar et al., as an effective means of repairing and protecting the blade which is exposed to high operating temperatures against hot gas corrosion and high temperature oxidation.

Claim 24, in alternative, is/are rejected under 35 U.S.C. 103 as being unpatentable over Draghi at al. (US 5,972,424) in view of Woodard et al. (US 8,636,890).
As applied to claim 24, Draghi et al. teach the invention cited including diffusion coating the repair coating.  However, if Applicant does not agree that Draghi et al. teach the diffusion coating, then Woodard et al. teach a method of repairing damaged airfoils where the repair material is coated by diffusion method to bring back the repair surface to the original configuration (abstract, lines 1-16).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to employ .

Response to Arguments
Applicant's amendment to the claims is acceptable and as such the objection to claim 32 and rejection of claims 11-12 and 27-32 under 112, second paragraph are withdrawn.
As for the rejection of claims 11-24, and 27-32 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 by and over Draghi et al., Kumar et al. and Woodard et al., Applicant’s only substantive argument is that the instant claim recites that only a part of the airfoil coating of the turbine blade is removed in a region of the repair surface while preserving a part of the blade airfoil coating separated from the repair surface.  Applicant’s further argues that It is not seen that DRAGHI teaches or suggests removing not the entire airfoil coating but only a part of the airfoil coating (i.e., only a part of the aluminum oxide layer 14 and the ceramic top coat 16), let alone only a part of the airfoil coating in a region of the repair surface, nor do the passages of DRAGHI specifically relied upon by the Examiner in this regard (see page 4, first paragraph of the instant Office Action) contain any disclosure to this effect. (Remarks filed 04/16/2021, page 3, paragraph 3).
The examiner respectfully disagrees with these arguments.  It is the examiner’s position, as clearly articulated in both the non-final office action mailed on 01/19/2021 and again in paragraph 5 above, that the blade (18 with airfoil 4) having a tip (20) is provided with an airfoil coating (combination of ceramic top coat 16, aluminum oxide 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412.  The examiner can normally be reached on M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        06/07/2021